DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4, 6, 9-11, 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US Patent #10,840,735) in view of Vela et al. (US 2018/0065521).
 	Regarding claim 1, Cooper teaches a wireless instrument area network node, comprising: 
 	a cover (meter cover 127; See Col 79, lines 10-34 and fig. 22); 
 	a base plate (meter baseplate 128; see fig. 22) fastened to the cover 127, the base plate 128 and the cover forming a housing for the node (meter baseplate 128 which the meter cover is affixed and from which the meter blades protrude in order to facilitate mating with the jaws of the meter socket (113a of FIG. 20) as meter and socket mating is known in the art; see Col 79, lines 10-34 and fig. 22);
 	node control circuitry disposed within the housing, the node control circuitry operable to control operation of the node (Col 77, line 65-Col 78, line 37), but does not specifically teach a deflection detector mounted on the base plate within the housing, the deflection detector configured to provide an input to the node control circuitry in response to a user- provided force being applied to the housing; wherein the node performs a predefined node operation in response to the node control circuitry receiving an input from the deflection detector.  
 	However, in related art, Vela teaches a deflection detector (microswitch sensor; paragraph 0028 and fig 3, sensor 322) mounted on the base plate within the See abstract; Paragraphs 0026 and 0028);
 	wherein the node performs a predefined node operation in response to the node control circuitry receiving an input from the deflection detector (See abstract; paragraphs 0026 and 0028, especially abstract, when tactile input is detected, the lock actuator can unlock the lockable hydraulic spring (performs a predefined node operation), allowing an attached seatback to be adjusted. When tactile input is no longer detected, the lock actuator can lock the lockable hydraulic spring, securing the seatback from adjustment). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Vela’s teaching about a deflection detector mounted on the base plate within the housing, the deflection detector configured to provide an input to the node control circuitry in response to a user- provided force being applied to the housing with Cooper’s invention in order to detect deflection of a tab formed in the wall of the armrest (See Vela, abstract). 
 	Regarding claim 4, the combination of Cooper and Vela teach all the claimed elements in claim 1. In addition, Vela teaches the wireless instrument area network node of claim 1, wherein the user-provided force includes a hand touch (Any sensor capable of detecting a tactile input can be used. As used herein, the term tactile input can be any touching, tapping, depressing, deflecting, or other contact with a surface. A tactile input can be applied to a surface of the armrest, a surface of a button or pad, a surface of a sensor, or the like; See paragraph 0028). 
Regarding claim 6, the combination of Cooper and Vela teach all the claimed elements in claim 1. In addition, Vela teaches the wireless instrument area network node of claim 1, wherein the deflection detector is a microswitch detection deflector (See abstract; Paragraphs 0026 and 0028).  
 	Regarding claim 9, the combination of Cooper and Vela teach all the claimed elements in claim 1. In addition, Vela teaches the wireless instrument area network node of claim 1, wherein the deflection detector is a piezoelectric detection deflector (See paragraph 0028).  
 	Regarding claim 10, the combination of Cooper and Vela teach all the claimed elements in claim 9. In addition, Vela teaches the wireless instrument area network node of claim 9, wherein the node control circuitry (controller, see paragraph 0029-0031) causes the node to initiate a different predefined node operation according to an amplitude of an input received from the piezoelectric detection deflector (Examples of suitable sensors include mechanical buttons (e.g., a microswitch), pressure sensors (e.g., piezoelectric sensors)….; see paragraph 0028. The sensor is capable of generating an electrical sensor signal, which can be used by a controller a lock actuator to lock or unlock (different predefined node operation) a lockable hydraulic spring; see paragraph 0029).  
 	Regarding claim 11, Cooper teaches a method of operating a wireless instrument area network node, comprising: the housing (the dual meter case; See Col 79, lines 10-34 and fig. 22) comprising a cover (meter cover 127; See Col 79, lines 10-34 and fig. 22) fastened to a base plate 128, the base plate and the cover forming an enclosure for the node (meter baseplate 128 which the meter cover is affixed and from which the meter blades protrude in order to facilitate mating with the jaws of the meter socket (113a of FIG. 20) as meter and socket mating is known in the art; see Col 79, lines 10-34 and fig. 22), but does not specifically teach receiving a user-provided force applied to a housing of the node; detecting a deflection in the base plate resulting from the user-provided force, the deflection in the base plate being detected by a deflection detector on the base plate within the housing; providing an input from the deflection detector to node control circuitry within the housing in response to detection of the deflection in base plate by the deflection detector, the node control circuitry operable to control operation of the node; and performing a predefined node operation in the node in response to the node control circuitry receiving an input from the deflection detector.  
 	However, in related art, Vela teaches receiving a user-provided force applied to a housing of the node (the term tactile input can be any touching, tapping, depressing, deflecting, or other contact with a surface. A tactile input can be applied to a surface of the armrest, a surface of a button or pad, a surface of a sensor, or the like; See paragraph 0028); 
 	detecting a deflection in the base plate resulting from the user-provided force (the term tactile input can be any touching, tapping, depressing, deflecting, or other contact with a surface. A tactile input can be applied to a surface of the armrest, a surface of a button or pad, a surface of a sensor, or the like; See paragraph 0028), the deflection in the base plate being detected by a deflection detector (microswitch sensor; paragraph 0028 and fig 3, sensor 322) on the base plate within the housing (See abstract; paragraphs 00126 and 0028); 
See abstract; paragraphs 0026 and 0028, especially abstract, when tactile input is detected, the lock actuator can unlock the lockable hydraulic spring (performs a predefined node operation), allowing an attached seatback to be adjusted. When tactile input is no longer detected, the lock actuator can lock the lockable hydraulic spring, securing the seatback from adjustment), 
 	the node control circuitry (Controller, see abstract and paragraph 00126) operable to control operation of the node (See abstract; paragraphs 00126 and 00128); and 
 	performing a predefined node operation in the node in response to the node control circuitry receiving an input from the deflection detector (See abstract; paragraphs 0026 and 0028, especially abstract, when tactile input is detected, the lock actuator can unlock the lockable hydraulic spring (performs a predefined node operation), allowing an attached seatback to be adjusted. When tactile input is no longer detected, the lock actuator can lock the lockable hydraulic spring, securing the seatback from adjustment). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Vela’s teaching about receiving a user-provided force applied to a housing of the node; detecting a deflection in the base plate resulting from the user-provided force, the deflection in the base plate being detected by a deflection detector on the base plate within the housing; providing an input from the deflection detector to node control circuitry within the See Vela, abstract).
 	Regarding claim 14, the combination of Cooper and Vela teach all the claimed elements in claim 1. In addition, Vela teaches the method of claim 11, wherein receiving a user-provided force includes receiving a hand touch to the housing of the node ( Any sensor capable of detecting a tactile input can be used. As used herein, the term tactile input can be any touching, tapping, depressing, deflecting, or other contact with a surface. A tactile input can be applied to a surface of the armrest, a surface of a button or pad, a surface of a sensor, or the like; See paragraph 0028). 
 	Regarding claim 16, the combination of Cooper and Vela teach all the claimed elements in claim 11. In addition, Vela teaches the method of claim 11, wherein the deflection in the base plate is detected by a microswitch deflection detector (See abstract; Paragraphs 0026 and 0028).  
 	Regarding claim 19, the combination of Cooper and Vela teach all the claimed elements in claim 11. In addition, Vela teaches the method of claim 11, wherein the deflection in the base plate is detected by a piezoelectric deflection detector (See paragraph 0028).  
.  	Regarding claim 20, the combination of Cooper and Vela teach all the claimed elements in claim 9. In addition, Vela teaches the method of claim 19, further (controller, see paragraph 0029-0031)  from the piezoelectric deflection detector (Examples of suitable sensors include mechanical buttons (e.g., a microswitch), pressure sensors (e.g., piezoelectric sensors)….; see paragraph 0028. The sensor is capable of generating an electrical sensor signal, which can be used by a controller a lock actuator to lock or unlock (different predefined node operation) a lockable hydraulic spring; see paragraph 0029).    
 Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US Patent #10,840,735) in view of Vela et al. (US 2018/0065521), and further in view of Butler et al. (US Patent #9,552,049). 
 	Regarding claims 2 and 12, the combination of Cooper and Vela fail to teach the wireless instrument area network node of claim 1, wherein the predefined node operation includes one or more of: waking up the node from a sleep mode, initiating a data transfer to or from the node, connecting the node to a group of nodes, allowing other devices to connect to the node, and turning on or flashing an LED in the node.  
 	However, in related art, Butler teaches the wireless instrument area network node of claim 1, wherein the predefined node operation includes one or more of: waking up the node from a sleep mode (See abstract; Col 2, lines 1-20 and Col 12, lines 34-62), initiating a data transfer to or from the node, connecting the node to a group of nodes, allowing other devices to connect to the node, and turning on or flashing an LED in the node.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the See Butler, abstract).
 Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US Patent #10,840,735) in view of Vela et al. (US 2018/0065521), and further in view of Files et al. (US 2018/0129336). 
 	Regarding claim 3, the combination of Cooper and Vela fail to teach the wireless instrument area network node of claim 1, wherein the node control circuitry is further operable to apply hysteresis to the input received from the deflection detector to minimize inadvertent inputs from the deflection detector.  
 	However, in related art, Files teaches the wireless instrument area network node of claim 1, wherein the node control circuitry is further operable to apply hysteresis to the input received from the deflection detector to minimize inadvertent inputs from the deflection detector (Paragraphs 0018, 0049, and 0055).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Files’s teaching about wherein the node control circuitry is further operable to apply hysteresis to the input received from the deflection detector to minimize inadvertent inputs from the deflection detector with Cooper’s and Vela’s invention so that processing resources are See Files, paragraph 0018). 
 	Regarding claim 13, the combination of Cooper and Vela fail to teach the method of claim 11, further comprising checking whether the input received from the deflection detector is an inadvertent input, the checking being performed by the node control circuitry.  
 	However, in related art, Files teaches the method of claim 11, further comprising checking whether the input received from the deflection detector is an inadvertent input, the checking being performed by the node control circuitry (Paragraphs 0018, 0049, and 0055).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Files’s teaching about checking whether the input received from the deflection detector is an inadvertent input, the checking being performed by the node control circuitry with Cooper’s and Vela’s invention so that processing resources are not diverted to manage detected inputs where the inputs likely relate to inadvertent touches related to totem interactions (See Files, paragraph 0018).  
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US Patent #10,840,735) in view of Vela et al. (US 2018/0065521), and further in view of Brucker et al. (US 2019/0368959). 
 	Regarding claim 5, the combination of Cooper and Vela fail to teach the wireless instrument area network node of claim 1, wherein the base plate is made of a stainless steel material.  
(the deflection plates or blocks 58106a and 58106b should be made of a material (for example, stainless steel) that does not easily become coated with dielectric coatings; see paragraph 0184). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Brucker’s teaching about wherein the base plate is made of a stainless steel material with Cooper’s and Vela’s invention in order to reflect heat more efficiently than carbon steel.
 	Regarding claim 15, the combination of Cooper and Vela fail to teach the method of claim 11, wherein detecting a deflection in the base plate comprises detecting deflection in a stainless steel base plate.  
  	However, in related art, Brucker teaches the method of claim 11, wherein detecting a deflection in the base plate comprises detecting deflection in a stainless steel base plate (the deflection plates or blocks 58106a and 58106b should be made of a material (for example, stainless steel) that does not easily become coated with dielectric coatings; see paragraph 0184). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Brucker’s teaching about wherein detecting a deflection in the base plate comprises detecting deflection in a stainless steel base plate with Cooper’s and Vela’s invention in order to reflect heat more efficiently than carbon steel.
Claims 7, 8, 17, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US Patent #10,840,735) in view of Vela et al. (US 2018/0065521), and further in view of Ozanich (US Patent #7,731,297).  
 	Regarding claims 7 and 17, the combination of Cooper and Vela fail to teach the wireless instrument area network node of claim 6, further comprising a mounting platform attached to the base plate, wherein the microswitch detection deflector is secured to the mounting platform.  
 	However, in related art, Ozanich teaches the wireless instrument area network node of claim 6, further comprising a mounting platform attached to the base plate (base plate 131; Fig. 7 and 7A), wherein the microswitch 132 detection deflector is secured to the mounting platform (Col 6, lines 17-36). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Ozanich’s teaching about a mounting platform attached to the base plate, wherein the microswitch detection deflector is secured to the mounting platform with Cooper’s and Vela’s invention in order to movement of dump bed 12 and its frame 112 by an angled switch actuator 142 fixed to the truck frame 11 (See Ozanich, Col 6, lines 37-42). 
 	Regarding claim 8, the combination of Cooper, Vela, and Ozanich teach all the claimed elements in claim 7. In addition, Ozanich teaches the wireless instrument area network node of claim 7, wherein the mounting platform has a mounting slot formed therein having a size and shape to receive the microswitch detection deflector (Col 6, lines 17-59).  
Regarding claim 18, the combination of Cooper, Vela, and Ozanich teach all the claimed elements in claim 17. In addition, Ozanich teaches the method of claim 17, wherein securing the microswitch deflection detector to the mounting platform comprises securing the microswitch deflection detector in a mounting slot formed in the mounting platform, the mounting slot having a size and shape to receive the microswitch deflection detector (Col 6, lines 17-59).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jensen et al. (US Patent #4,181,015), Sawazaki et al. (US Patent #5,224,362), Hofmann et al. (US 2002/0124957), Morgan (US 2018/0132659), Stone et al. (US 2018/0129335), Kari (US Patent #9,435,708), Disch et al. (US 2015/0332702), de Jong et al. (US 2013/0257956), and Fisher et al. (US 2010/0289759). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132